Citation Nr: 1205251	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent, effective from September 1, 2008 was proper. 

2.  Entitlement to an increased evaluation for right knee strain, rated as 20 percent disabling prior to September 1, 2008 and 10 percent disabling from September 1, 2008.

3.  Entitlement to an increased evaluation for left knee strain, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1992 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana which denied the Veteran's claims for evaluations in excess of 10 percent each for his right and left knee strains.  

In October 2010, the Veteran testified before a RO Decision Review Officer in Wichita, Kansas.  A transcript of that hearing is of record.

The Board notes that the Veteran was scheduled for Travel Board hearing in October 2011, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9), (e) (2011).

The matters of entitlement to increased ratings for right and left knee disabilities were previously before the Board in August 2010 and were remanded for further development.  They have now been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reduction

A June 2008 rating decision of the VA RO in Chicago, Illinois reduced the evaluation for service-connected right knee strain from 20 percent to 10 percent, effective September 1, 2008.  The Board notes that a report of e-mail contact from the Veteran, dated in July 2008, reflects that the Veteran wished to have a reevaluation (reexamination) of his disabilities.  He noted that one disability had been reduced, and he wished to have it reevaluated.  He provided the dates of his availability for reevaluation (reexamination).  The RO considered this communication as a claim for an increased evaluation.  However, the Board notes that the inquiry was within one year of the June 2008 rating decision which reduced the Veteran's right knee disability evaluation from 20 percent to 10 percent.  In addition, the inquiry notes that the Veteran would be "filing an appeal about my knees".  A basic principle of the VA claims process is that claims will be processed and adjudicated in an informal, nonadversarial atmosphere; thus, the Board, in resolving doubt in the Veteran's favor, finds that the July 2008 e-mail communication may reasonably be interpreted as a notice of disagreement with the June 2008 rating decision.  Hence, the Veteran filed a notice of disagreement (NOD) within one year of the rating decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent, effective September 1, 2008, was proper.  

Increased Ratings

DRO hearing

In its August 2010 remand, the Board directed that the Veteran be scheduled for a DRO hearing if he wished one.  The claims file includes a DRO hearing transcript dated in October 2010.  Unfortunately, it appears that the portions of the hearing may not have been adequately recorded.  The transcript reflects that the hearing was begun at 1:39 pm.  After the issues were stated, the participants went off the record.  The next transcription note reflects that the participants had nothing else to add that had not been discussed, and that the hearing was adjourned at 1:50 pm.  In a December 2011 brief, the Veteran's accredited representative stated that, at the DRO hearing, the Veteran "provided credible and persuasive testimony to support his contentions" which the Board should consider.  The purpose of a hearing is to receive argument and testimony relevant and material to the appellate issue(s).  Because the hearing has not been recorded in whole, the Veteran, or his representative, should be advised of such, and offered the opportunity for a new hearing.  (See 38 C.F.R. §§ 3.2600(c) and 20.1507.)  

VA examination

The Veteran underwent a VA examination in October 2010.  The examination report reflects that the Veteran reported "giving way" and "instability" of the knees.  The examination report does not reflect clinical findings with regard to instability of the knees.   

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  Diagnostic Code 5257 is predicated on instability, rather than limitation of motion. 

The Veteran's reports of knee instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  Thus, the Board finds that a remand is warranted for VA to attempt to obtain clinical findings with regard to instability. 

Inextricably Intertwined

Finally, the Board finds that the issue of entitlement to an increased evaluation for right knee strain, rated as 20 percent disabling prior to September 1, 2008 and 10 percent from September 1, 2008, is inextricably intertwined with the issue of whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent, effective September 1, 2008 was proper.  Therefore, under the circumstances, the appropriate action is to remand the issues to the agency of original jurisdiction for adjudication.  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran, and his representative, that the October 2010 DRO hearing transcript does not include substantive testimony or statements with regard to his claims for increased ratings for his knees, and that he may request a new DRO hearing.  If the Veteran responds that he wishes a DRO hearing, schedule him for one. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected left and right knee disabilities.  In addition to range of motion findings, the clinician should make clinical findings with regard to instability, for each knee.  All necessary tests, and their findings, should be reported.

3.  Issue a Statement of the Case, after any further development, to include a DRO hearing if deemed necessary, to the Veteran and his representative pertaining to the claim of whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent, effective September 1, 2008 was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate. 

4.  Thereafter (and after providing the Veteran sufficient time to respond to a statement of the case on the issue whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent was proper), readjudicate the claims of entitlement to an increased evaluation for right knee strain and a left knee strain.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


